.,
     Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 1 of 9 PageID #: 38818




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

        BIO-RAD LABORATORIES, INC.

               and

        THE UNIVERSITY OF CHICAGO

                               Plaintiffs,                            C.A. No. 15-152-RGA

                       v.

        lOX GENOMICS, INC.

                               Defendant


                                                JURY VERDICT

                                       FINDINGS ON THE '083 PATENT

               1.      Have Bio-Rad/Chicago proven that it is more likely than not that 1OX Genomics

        directly infringed either claims 1 or 9 of the '083 Patent?

               Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

       . ''No" (for lOX Genomics).

              Accused 1OX Product                        '083 Patent Claim 1   'OS3 :eatent Claim 9

              Chromium Genome/Exome
              Chromium Genome/Exome with
              Kynar
              GemCode Long Read

              Chromium Single Cell 3'

              Chromium Single Cell 3' with Kynar
              Chromium Single Cell V(D)J with
              Kynar
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 2 of 9 PageID #: 38819




          2.     Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of either claims 1 or 9 of the '083 Patent?

          Please answer in each cell with a ''Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

          Accused 1OX Product                    '083 Patent Claim 1    '083 Pat~nt Claim 9


          Chromium Genome/Exome
          Chromium Genome/Exome with
          Kynar
          GemCode Long Read

          Chromium Single Cell 3'
          Chromium Single Cell 3' with
          Kynar
          Chromium Single Cell V(D)J with
          Kynar
          3.    Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   contributed to infringement by another person of either claims 1 or 9 of the '083 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for· lOX Genomics).

          Accused 1OX Product                    '083 Patent Claim 1    '083 Patent Claim 9
                       ..


          Chromium Genorne/Exome
          Chromium Genome/Exome with
          Kynar
          GemCode Long Read

          Chromium Single Cell 3'
          Chromium Single Cell 3' with
          Kynar
          Chromium Single Cell V(D)J with
          Kynar


                                                   2
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 3 of 9 PageID #: 38820




          4.       If you found infringement of claims 1 or 9 of the '083 Patent for products with

   Kynar, have Bio-Rad/Chicago proven that it is more likely than not that the "non-fluorinated

   microchannel" element of claims 1 or 9 of the '083 Patent is literally satisfied for lOX

   Genomics's products with the Kynar modification?



                   Yes _ _ _ (for Bio-Rad/Chicago)              No ____ (for lOX Genomics)



          5.       If you answered "Yes" to Question 4, please skip this Question 5 without

   answering it.


                   Have Bio-Rad/Chicago proven that it is more likely than not that the "non-

   fluorinated microchannel" element of claims 1 or 9 of the '083 Patent is satisfied under the

   doctrine of equivalents for 1OX Genomics 's products with the Kynar modification?



                   Yes _ _ _ (for Bio-Rad/Chicago)              No ____ (for lOX Genomics)




          6.       Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   supplies from the United States a component of the invention claimed in claims 1 or 9 of the

   '083 Patent? Please check "Yes" (for Bio-Rad/Chicago) or ''No" (for lOX Genomics).

                                         Yes                           No

                   Claim 1

                   Claim 9




                                                    3
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 4 of 9 PageID #: 38821




          7.       Has 1OX Genomics proven that it is highly probable that either claims 1 or 9 of the

   '083 Patent is invalid as indefinite?

          For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

   Rad/Chicago).

                                           Yes                            No

          a.       Claim 1

          b.       Claim 9

                                     FINDINGS ON THE '193 PATENT

          8.       Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   directly infringed either claims 6 or 8 of the '193 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

          Accused 1OX Product                '193 Patent claim 6        ' 193 Patent claim 8
               C                                                                               '


          Chromium Genome/Exome

          GemCode Long Read

          9.       Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of either claims 6 or 8 of the '193 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).
                                                                   ,,
          Accused 1OX Product                '193 Patent claim 6        '193 Patent claim 8

          Chromium Genome/Exome

          GemCode Long Read


                                                    4
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 5 of 9 PageID #: 38822




          10.      Have Bio-Rad/Chicago proven that it is more likely than not that 1OX Genomics

   contributed to infringement by another person of either claims 6 or 8 of the '193 Patent?

          Please answer in each cell with a "Y" for ''Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

          J\.ccused 1OX Product             ' 193 Patent claim 6    ' 193 Patent claim 8
           '


          Chromium Genome/Exome

          GemCode Long Read
          11.      Has 1OX Genomics proven that it is highly probable that either claims 6 or 8 of

   the '193 Patent is invalid as obvious on the basis of Quake, Corbett, and Schubert?

          For each of the claims below, please check "Yes" (for lOX Genomics) or "No" (for Bio-

   Rad/Chicago).

                                         Yes                           No

          a.       Claim 6

          b.       Claim 8



          12.      Has lOX Genomics proven that it is highly probable that either claims 6 or 8 of

   the '193 Patent is invalid for lack of enablement?

          For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

   Rad/Chicago).

                                         Yes                          No

          a.       Claim 6

          b.       Claim 8




                                                   5
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 6 of 9 PageID #: 38823




                                 FINDINGS ON THE '407 PATENT

          13.     Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   directly infringed any of claims 1, 10, or 11 of the '407 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

   ''No" (for lOX Genomics).

   Accused· 1OX Product         '407 Patent Claim 1       '407 Patent Claim 10   '407 Patent• Claim 11

   Chromium
   Genome/Exome
   GemCode Long Read

   Chromium Single Cell 3'
   Chromium Single
   Cell V(D)J


          14.     Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics

   induced infringement by another person of any of claims 1, 10, or 11 of the '407 Patent?

          Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an ''N" for

   ''No" (for lOX Genomics).

   AccusedJ OX Product ·        '407 Patent Claim l       '407 Patent Claim 10   '407 Patent Claim 11
                                                                                               ....
   Chromium
   Genome/Exome
   GemCode Long Read

   Chromium Single Cell 3'
   Chromium Single
   Cell V(D)J




                                                      6
.
    Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 7 of 9 PageID #: 38824




              15.      Have Bio-Rad/Chicago proven that it is more likely than not that 1OX Genomics

       contributed to infringement by another person of any of claims 1, 10, or 11 of the '407 Patent?

              Please answer in each cell with a "Y" for "Yes" (for Bio-Rad/Chicago) or with an "N" for

       ''No" (for lOX Genomics).

       Accused JOX Product          '407 Patent Claim 1    '407 Patent Claim 10    '407 Patent Claim 11

       Chromium
       Genome/Exome
       GemCode Long Read

       Chromium Single Cell 3'
       Chromium Single
       Cell V(D)J


              16.      Has 1OX Genomics proven that it is highly probable that claim 1 of the

       '407 Patent is invalid as anticipated on the basis of Quake?

              Pease check "Yes" (for IOX Genomics) or "No" (for Bio-Rad/Chicago).

                                             Yes                          No

                       Claim 1



              17.      Has 1OX Genomics proven that it is highly probable that any of claims 10 or 11 of

      the '407 Patent are invalid as obvious on the basis of Quake and Schubert?

              For each of the claims below, please check "Yes" (for lOX Genomics) or ''No" (for Bio-

      Rad/Chicago ).

                                             Yes                          No

              a.       Claim 10

              b.       Claim 11


                                                       7
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 8 of 9 PageID #: 38825




         18.       Has 1OX Genomics proven that it is highly probable that any of claims 1, 10, or

  11 of the '407 Patent is invalid for lack of enablement?

         For each of the claims below, please check "Yes" (for lOX Genomics) or "No" (for Bio-

  Rad/Chicago ).

                                         Yes                          No

         a.        Claim 1

         b.        Claim 10

         c.        Claim 11




         If you found that lOX Genomics infringed any of the asserted claims of the '083, '193, or

  '407 Patents and that any of the infringed claims were not invalid on any basis, then with respect

  to that claim or those claims, please answer questions 19 and 20. Otherwise, do not answer

  questions 19 and 20.

                                   FINDING ON WILLFULNESS

         19.       Have Bio-Rad/Chicago proven that it is more likely than not that lOX Genomics's

  infringement was willful?

                   Yes _ _ _ (for Bio-Rad/Chicago)             No ____ (for lOX Genomics)

                                FINDING ON PATENT DAMAGES

         20.       What amount ofreasonable royalties have Bio-Rad/Chicago proven they are more

  likely than not entitled to? Write out the amount in numbers and then in words.

                   $_ _ _ _ _ _ _ _ _ _ _ _ (numbers)

                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (words)


                                                    8
Case 1:15-cv-00152-RGA Document 471 Filed 11/13/18 Page 9 of 9 PageID #: 38826




  UNANIMOUS VERDICT

          We, the jury, unanimously agree to the answers to the above questions and return them as

  our verdict in this case.




  Foreperson




  Juror




  Juror




  Juror




  Juror




  Juror




  Juror




  Juror




                                                 9
